Appeal from a judgment of Oneida County Court (Donalty, J.), entered November 16, 2001, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]), defendant contends that he was denied effective assistance of counsel. That contention does not survive his guilty plea inasmuch as “[t]here is no showing that the plea *1026bargaining process was infected by any alleged ineffective assistance or that defendant entered the plea because of his attorney [’s] poor performance” (People v Burke, 256 AD2d 1244, 1244 [1998], lv denied 93 NY2d 851 [1999]). We further conclude that County Court did not abuse its discretion in denying defendant’s request for an adjournment of sentencing for the purpose of retaining a new attorney (see People v Kelly, 219 AD2d 676 [1995], lv denied 87 NY2d 847 [1995]; People v De Gaspard, 170 AD2d 835, 838 [1991], lv denied 77 NY2d 994 [1991]). Present—Wisner, J.P, Hurlbutt, Scudder, Gorski and Lawton, JJ.